Matter of Allain M. v Margulis (2017 NY Slip Op 03515)





Matter of Allain M. v Margulis


2017 NY Slip Op 03515


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2016-08656

[*1]In the Matter of Allain M. (Anonymous), petitioner,
vIra H. Margulis, etc., et al., respondents.


Mental Hygiene Legal Service, Mineola, NY (Arthur A. Baer of counsel), for petitioner.
John W. McConnell, New York, NY (Lee A. Adlerstein of counsel), for respondent Ira H. Margulis.
Eric T. Schneiderman, Attorney General, New York, NY (Jason Buskin of counsel), for respondent Kerry Delaney.
Richard A. Brown, District Attorney, Kew Gardens, NY (Anish M. Patel of counsel), respondent pro se.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondents from enforcing a provision of an order of the Supreme Court, Queens County, and in the nature of mandamus to compel Ira H. Margulis, a Justice of the Supreme Court, Queens County, to issue an amended order.
ADJUDGED that the proceeding is dismissed as academic, without costs or disbursements.
This proceeding has been rendered academic in light of a subsequent order of the Supreme Court, Queens County, which vacated the order that is the subject of this proceeding. This case does not present an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne , 50 NY2d 707, 716-717). Accordingly, the proceeding must be dismissed.
MASTRO, J.P., LEVENTHAL, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court